This action arose out of a collision between an automobile owned and operated by the defendant and one owned by the plaintiff which was being operated by one Anna Bradshaw, an unlicensed operator. The plaintiff accompanied Miss Bradshaw and was seated beside her upon the front seat. He did not know that she did not have a license, but was told by her that she could operate an automobile. She had driven automobiles over a period of three years. The defendant claimed that plaintiff's automobile was being operated in violation of the statute, and complains that the charge of the trial court did not properly present this question to the jury.
Section 15 of the Motor Vehicles Act then in force (Public Acts of 1921, Chap. 400) provided: "No person shall operate a motor vehicle upon any public highway of this State until he shall have obtained from the commissioner a license for such purpose, provided any person over sixteen years of age who has not been refused and who has not had his motor vehicle operator's license suspended or revoked, may operate a motor vehicle while under the instruction of, and accompanied by, a licensed operator, who shall have full control of *Page 478 
the motor vehicle as provided by law. . . ." Section 61 of the Act provided that no recovery should be had in the courts of this State by the owner of a motor vehicle which "was being operated by an unlicensed person in violation of any provision of section fifteen." The court read these sections of the Act to the jury and told them that the plaintiff could not recover if his car was being operated by an unlicensed person in violation of the statute and more specifically that he could not recover if Miss Bradshaw was not operating the car under his instruction. The court then defined "instruction" as follows: "Now `instruct' means `to tell how or what to do.' That is what you mean by the word `instruction,' `to teach, to inform.' That is the dictionary definition. In other words, the act of instructing or teaching the person how to operate the motor vehicle." That this was correct enough as a definition of the word "instruction" is conceded, but it is the contention of the defendant that in this portion of the charge the court failed to give to the jury a legal interpretation of the statute sufficient for its guidance in determining whether or not Miss Bradshaw was operating this car under the instruction of the plaintiff within the meaning of the statute. The provision that an unlicensed person could legally operate a car only while under the instruction of a licensed operator first appeared in the statute of 1921. Prior to that time an unlicensed person was permitted to operate a car "if accompanied by a licensed operator." Public Acts of 1911, Chap. 85, § 5. In construing the Act of 1911, in the case of Hughes v. New Haven Taxicab Co.,87 Conn. 416, 87 A. 721, we said (p. 419): "The automobile is a dangerous instrumentality of traffic. The legislature knew this, and passed this statute primarily to promote the public safety by requiring the automobile to be operated by a licensed operator, who presumably *Page 479 
would be an experienced operator. It also knew that, unless it provided a method by which beginners could learn to operate an automobile, there would be no opportunity for them to acquire skill by practice so that they might qualify as licensed operators." If it was the purpose of the 1911 Act to enable beginners to qualify as operators, that purpose was emphasized when in 1921 the legislature imposed the additional requirement that the operation must be under the instruction of a licensed operator. While the Act of 1911 provided a method by which beginners could learn to operate an automobile, it did not in so many words restrict the operation of an automobile by unlicensed persons to those who were accompanied by a licensed operator and were actually learning to drive. Under that Act any person over sixteen who had not been refused and had not had his operator's license suspended or revoked, was permitted to operate if accompanied by a licensed operator. The amendment of 1921 further limited this class of operators to those who were under instruction. The purpose of receiving instruction is that one may learn, and the intent of the legislature in thus amending the statute was clearly to limit this class of operators to those who were learning to drive for the purpose of qualifying themselves to become licensed operators. This would effectuate the underlying purpose of the legislation requiring the licensing of operators of motor vehicles which is, in the interest of public safety, that so far as practicable no motor vehicle shall be operated upon the highways of the State except by a licensed, and therefore presumably experienced, operator. Since this cause of action arose the legislature has further emphasized this intent by limiting the period of instruction to thirty days, the present statute providing that "any person over sixteen years of age who has *Page 480 
not been refused and who has not had his motor vehicle operator's license suspended or revoked, may, for a period not exceeding thirty days, operate a motor vehicle while under the instructions of, and accompanied by, a licensed operator, who shall have full control of the motor vehicle as provided by law." Public Acts of 1927, Chap. 69, § 1.
Prior to the 1927 amendment the statute placed no limitation upon the period of instruction and one who was learning to drive could operate a motor vehicle without a license while under the instruction of and accompanied by a licensed operator, for such a period of time as was reasonably necessary to enable him to learn how to operate it.
It is apparent from this discussion of the history and purpose of the statute that the jury required for its guidance something more than a reading of the statute and a definition of the word "instruction." They should have been told that the purpose of the statute was to provide a method by which one could learn to drive and that the permission to operate without a license was confined to those persons who were actually receiving instruction for the purpose of acquiring sufficient skill to qualify as licensed operators. Evidence was offered to prove that Miss Bradshaw was a driver of more than three years' experience, that the plaintiff did not know that she was unlicensed and was told by her that she could operate an automobile. There was evidence that the plaintiff gave her certain advice and information regarding the operation of the car, apparently for the purpose of familiarizing her with the method of operating this particular car, which she had not driven before, rather than by way of general instruction in the operation of any car, which latter he knew she did not require. The charge permitted the jury, if they believed such information *Page 481 
was given, to find for the plaintiff, even though they found that Miss Bradshaw was a competent and experienced operator and was not actually under instruction for the purpose of learning how to drive. It follows that the charge did not properly interpret the statute and failed to furnish the jury with adequate guidance in applying the statute to the evidence in the case. That this was so is shown by the verdict. The jury could reasonably have found that the plaintiff gave Miss Bradshaw some advice and information regarding the operation of the car, but the evidence was undisputed that she was an experienced operator, and the jury could not reasonably have found that she was operating the car under the instruction of the plaintiff for the purpose of learning how to drive.
The other assignment of error based upon the ruling on evidence is without merit.
   There is error and a new trial is ordered.
In the opinion MALTBIE and HINMAN, Js., concurred.